19-23649-rdd         Doc 1278      Filed 06/16/20 Entered 06/16/20 16:06:37                     Main Document
                                               Pg 1 of 17



AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park
New York, New York 10036
Tel: (212) 872-1000
Fax: (212) 872-1002
Ira S. Dizengoff
Arik Preis
Mitchell Hurley
Sara L. Brauner
Edan Lisovicz

Counsel to the Official Committee of Unsecured
Creditors of Purdue Pharma L.P., et al.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                  :
    In re:                                                        :    Chapter 11
                                                                  :
    PURDUE PHARMA L.P., et al.,                                   :    Case No. 19-23649 (RDD)
                                                                  :
                                          Debtors.1                    (Jointly Administered)
                                                                  :

      STATEMENT OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
          WITH RESPECT TO THE AMENDED MOTION OF DEBTORS FOR
            AUTHORIZATION TO ENTER INTO FUNDING AGREEMENT

             The Official Committee of Unsecured Creditors (the “Official Committee”) of Purdue

Pharma L.P., et al. (collectively, the “Debtors”), by and through its undersigned counsel, hereby

submits this statement (the “Statement”) in response to the Amended Motion of Debtors for




1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC
Pharma Inc. (4014).
19-23649-rdd        Doc 1278        Filed 06/16/20 Entered 06/16/20 16:06:37                      Main Document
                                                Pg 2 of 17



Authorization to Enter into Funding Agreement [ECF No. 1249] (the “Amended Motion”)2 and

respectfully states as follows.

                                      PRELIMINARY STATEMENT

         1.       At the outset of these cases, the Debtors announced their desire to transform Purdue

into a public benefit company, including through a series of public health initiatives (collectively,

the “Public Health Initiative” or the “PHI”). See Transcript of October 10, 2019 Hearing 11:23-

12:2 (Counsel for the Debtors). Four months ago, the Debtors moved for authorization to pursue

their goal through the development of an autoinjectable formulation of nalmefene (the “Nalmefene

Initiative”).3 On April 1, the Debtors sought to take the next step towards their vision for Purdue’s

future by requesting authorization to provide Harm Reduction Therapeutics, Inc. (“HRT”), a non-

profit pharmaceutical company, with funding to develop an over-the-counter (“OTC”) naloxone

nasal spray device (the “Product” and such effort, the “Naloxone Initiative”), which, once

developed, would be donated free-of-charge or sold at cost to the general public. See Motion of

Debtors for Authorization To Enter into Funding Agreement [ECF No. 1005] (the “Initial

Motion”).4 The Debtors have framed each of these initiatives as a necessary component of an

altruistic scheme to repair the devastation inflicted upon the American public by the opioid crisis,

and indeed by the Debtors’ own hands.5


2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Amended Motion.
3
 An order in respect of the Debtors’ Motion for Authorization To Enter into Development Agreement [ECF No. 826]
was entered on February 24, 2020 [ECF No. 868].
4
  The third project currently comprising the PHI, an effort to develop a generic version of a leading opioid addiction
drug (Suboxone), similarly seeks to use estate value that would otherwise satisfy creditor claims to benefit the
American public generally by distributing “millions of doses of this valuable treatment at low or no cost.” Debtors’
Informational Brief [ECF No. 17] (the “Informational Brief”) at 13.
5
  The Official Committee recognizes the complex and highly politicized nature of these chapter 11 cases, particularly
when it comes to issues relating to the future of the Debtors’ businesses. The Official Committee understands that the
Debtors are working to find ways to abate the opioid crisis in furtherance of the greater public good, and the Official
Committee appreciates these efforts. However, as discussed in further detail herein, the Official Committee is troubled
by the Debtors’ repeated attempts—whether deliberate or not—to couch business judgment determinations that

                                                          2
19-23649-rdd        Doc 1278        Filed 06/16/20 Entered 06/16/20 16:06:37                      Main Document
                                                Pg 3 of 17



         2.       The Official Committee understands the catastrophic impact the opioid epidemic

has had on this country and recognizes the “flesh and blood” nature of these cases.6 As such, the

Official Committee supports in principle any effort to contribute meaningfully to the amelioration

of the damage Purdue’s drugs have caused. In fact, one of the Official Committee’s first actions

was to try to foster consensus regarding an emergency relief fund that would take $200 million

from the Debtors’ balance sheets to combat the opioid crisis now (not two or three years from now)

by getting critical funding to the front lines. The Official Committee believed—and continues to

believe—that distributing some of the Debtors’ value to underfunded programs imminently will

save the lives of numerous victims who truly cannot wait for these highly complex cases to run

their course.

         3.       Neither the Official Committee nor any of the other primary creditor constituencies

in these cases, however, has made a final determination as to whether the PHI represents the most

beneficial outcome for the Debtors’ estates, the entire value of which belongs to creditors. Indeed,

the Official Committee continues to question whether committing estate value—value that

otherwise would be available to individual victims, children born with NAS and others who have

suffered unparalleled harm—to fund programs that may, in a few years, provide opioid overdose

reversal medications and addiction treatment to the general public on a nonprofit basis is the

optimal outcome here.

         4.       With respect to the Nalmefene Initiative, the Official Committee believed the

Debtors’ motion was premature, but determined not to object to such effort because of the




implicate value belonging solely to their creditors as a dichotomy of right and wrong, thus attempting to insulate the
Debtors’ request(s) from challenge.
6
  Transcript of June 3, 2020 Hearing 95:14-16 (THE COURT: “I will be taking steps to move the case along
separately, and it’s shame on us if we don't do that. This is flesh and blood.”) (emphasis added).

                                                          3
19-23649-rdd      Doc 1278        Filed 06/16/20 Entered 06/16/20 16:06:37                 Main Document
                                              Pg 4 of 17



relatively small amount of money at stake as well as the Debtors’ assurances that the Nalmefene

Initiative would in no way bind the Debtors or creditors to the PHI. See Statement of the Official

Committee of Unsecured Creditors With Respect To the Debtors’ Motion for Authorization to Enter

Into Development Agreement [ECF No. 849]. The Official Committee did, however, explain its

view of three potential scenarios in which it believed the PHI might make sense, a view that the

Court appeared to share:7 (i) if all of the Debtors’ significant creditor constituencies agree that the

PHI is a worthy and attainable goal such that they are willing to forego the estate value devoted to

such projects; (ii) if the Debtors develop and commercialize the products underlying the PHI in a

manner that affords creditors the option to monetize such assets for the benefit of the estates; or

(iii) if creditors that affirmatively support the PHI are willing to accept the value of such initiatives

as payment on their claims. Id. ¶ 9.

        5.      In turn, with respect to the Naloxone Initiative, the Official Committee—following

discussions with various creditor consistencies—again raised these and other concerns with the

Debtors. Specifically, both prior to and after the filing of the Initial Motion, creditor constituencies

questioned the Debtors’ desire to make an $11.5 million charitable contribution to fund an initiative

for which HRT was unable to obtain any other financing. These concerns were amplified when it

became clear that, at the time, none of the Debtors’ other creditor constituencies (public or private)

affirmatively supported these efforts. Prior to the hearing on the Initial Motion, and at least in part

due to concerns raised by creditors, the Debtors determined to adjourn their request, first to the

May omnibus hearing and then again to June.




7
 Transcript of February 21, 2020 Hearing 34:6-9 (THE COURT: “The Committee laid out three scenarios where this
clearly makes sense, recognizing that there may be scenarios where it doesn’t make sense.”).

                                                      4
19-23649-rdd        Doc 1278        Filed 06/16/20 Entered 06/16/20 16:06:37                      Main Document
                                                Pg 5 of 17



         6.       Now, by the Amended Motion, the Debtors renew their efforts with respect to the

Naloxone Initiative. But notwithstanding the submission of an entirely redrafted motion, the

Debtors have done little to address the core concerns raised by the Official Committee. In fact,

the only material modifications to the requested relief are: (i) the Debtors’ decision to limit the

proposed funding to the amount necessary to complete the Phase I clinical study of the Product’s

safety and efficacy (thereby cutting nearly in half the Debtors’ financial commitment); and (ii)

HRT’s agreement that, in addition to the return of prior contributions, Purdue will be entitled to

20% of HRT’s equity interests in the unlikely event that HRT later becomes a for-profit entity.

See Amended Mot. ¶ 16 (“To be clear, HRT has informed the Debtors that it has no intention of

attempting to become a for-profit company, and as a practical matter the Debtors understand that

such a conversion is not possible under applicable law.”).8

         7.       The Official Committee continues to have no fewer than three serious concerns

with respect to the Naloxone Initiative, none of which has been addressed by the Amended Motion.

First, the Debtors’ plan to develop OTC naloxone cannot possibly result in any direct monetary

benefit to the Debtors’ creditors and, as such, is tantamount to a charitable donation to an

organization of the Debtors’ choosing.9 Second, the Official Committee still is unaware of any

creditor that has agreed to take its recovery in these cases in the form of “value to the American

public” supplied through the PHI. Finally, there is substantial—if not universal—agreement

among the Debtors’ significant creditor constituencies that programs in furtherance of the PHI


8
  For the avoidance of doubt, the Official Committee requested that HRT consent to the 20% profit sharing structure
described above. The Official Committee appreciates the Debtors’ and HRT’s willingness to accede to this request,
notwithstanding the fact that HRT “has no intention” of becoming a for-profit company. At no time, however, did the
Official Committee suggest that it would support the Naloxone Initiative if the Debtors limited their requested relief
to Phase I and, indeed, made clear to the Debtors and other parties that if the Official Committee determined not to
object, it would file with the Court a statement explaining its views.
9
 Indeed, upon information and belief, the only other potential sources of funding for the Naloxone Initiative were
charitable foundations or individual philanthropists. Amended Mot. ¶ 24 et seq.

                                                          5
19-23649-rdd       Doc 1278        Filed 06/16/20 Entered 06/16/20 16:06:37                     Main Document
                                               Pg 6 of 17



should not be considered until after, or as a part of, the ongoing mediation (the “Mediation”), at

which time parties hopefully will have a greater understanding of the future of Purdue and which

of the Debtors’ creditors (if any) may be willing to accept value to the American public in lieu of

payment on their claims.

        8.       Notwithstanding these concerns, the Official Committee acknowledges that the

Amended Motion seeks authorization to make a relatively small funding commitment in

connection with Phase I trials and, more importantly, recognizes the significant benefits that

potentially could result from the successful development of OTC naloxone for distribution to the

American public at cost.10 In addition, the Official Committee shares the Court’s view that the

distinctively human nature of these chapter 11 cases demands significant compromises to avoid

causing very real, additional harm. See Transcript of June 3, 2020 Hearing 95:16; id. at 94:17-21

(“The Parties in this case need to realize that the result in this case cannot be exactly what they

want; perfection is not achievable here, and an effort to achieve perfection will leave the people

who are suffering at greater harm.”). Therefore, after a careful balancing of these complex issues,

the Official Committee has determined not to object to the limited relief sought in the Amended

Motion. For the avoidance of doubt, however, the Official Committee’s decision should not be




10
  For the avoidance of doubt, the Official Committee does not share unequivocally the Debtors’ views regarding the
potential value of the Naloxone Initiative. Numerous to-be-determined factors will influence the ultimate benefit to
the American public. For example, the Official Committee believes that the Debtors’ projections as to value of the
Naloxone Initiative will be affected by a recent decision invalidating four patents related to Narcan®, the branded
naloxone nasal spray used to treat opioid overdoses, which will enable manufacturers to produce generic versions of
naloxone. See Order, Adapt Pharma Operations Limited v. Teva Pharmaceuticals USA, Inc., Case No. 2:16-cv-7721
(BRM) (JAD), D.N.J. (June 5, 2020) [ECF No. 342]. If upheld on appeal, the decision is expected to reduce
dramatically the cost of prescription naloxone and, in turn, the cost-avoidance value of the Debtors’ OTC naloxone
product. In connection with their consideration of the Amended Motion, the Official Committee, along with other
creditor consistencies, also heard from an expert working with members of the ad hoc committee of governmental and
other contingent litigation claimants (the “Consenting Ad Hoc Group”), regarding the merits of OTC naloxone. The
Official Committee found compelling the expert’s views regarding certain of the benefits that could derive from easy
and inexpensive access to naloxone, but have not yet heard a compelling rationale for why the Debtors—without the
affirmative support of their creditors—must fund this initiative.

                                                         6
19-23649-rdd         Doc 1278         Filed 06/16/20 Entered 06/16/20 16:06:37                          Main Document
                                                  Pg 7 of 17



misconstrued as support for the Naloxone Initiative or the PHI in general. Indeed, unless and until

one of the three scenarios outlined above is present, the Official Committee expects that it will

object to any future efforts by the Debtors to commit estate resources to furthering the PHI.

                                                  BACKGROUND

         9.        The Debtors’ proposal to provide HRT with funding to develop OTC naloxone is a

critical step in the Debtors’ proposed PHI, which, in turn, is a component of the public benefit

corporation contemplated by the settlement framework (the “Settlement Framework”) among the

Debtors, the Consenting Ad Hoc Group and certain trusts and other entities associated with the

Sackler family (and the Sacklers themselves) announced at the outset of these cases. See Initial

Mot. ¶ 10; Informational Brief at 12-13; Notice of Filing of Term Sheet with Ad Hoc Committee

[ECF No. 257].11 Notably, however, the proposed framework is not binding on any party and the

Debtors have made clear that they have not yet concluded that the Settlement Framework is in the

best interests of their estates and creditors. See Transcript of November 6, 2019 Hearing 72:15-16

(“[N]o one has yet signed on any particular final outcome of this case”) (Counsel for the Debtors);

id. at 72:10-12 (“[W]e’re not getting to future gates in this case unless we have a real deal that we

believe as fiduciaries is the appropriate one.”) (Counsel for the Debtors). And as this Court is

aware, not a single significant creditor constituency other than the Consenting Ad Hoc Group

currently supports the Settlement Framework. Specifically, the creditor groups that have not yet

agreed to such framework include: (i) a group comprising 25 states (the “Ad Hoc Group of Non-

Consenting States”); (ii) a group comprising 1,222 governmental entities (the “MSGE Group”)

representing the interests of municipalities and Native American Tribes; and (iii) the numerous ad



11
  The Settlement Framework contemplates, among other things, that upon the effective date of a chapter 11 plan, the
Debtors will transfer all of their assets to a trust or similar structure for the benefit of all claimants, which will be run
by independent directors selected by creditors or their representatives. Id. ¶ 2.

                                                             7
19-23649-rdd       Doc 1278        Filed 06/16/20 Entered 06/16/20 16:06:37                     Main Document
                                               Pg 8 of 17



hoc groups that have formed to represent, respectively, the interests of private claimants, including

hospitals, individuals (two separate groups), babies born with NAS, certain third party payors and

health insurance premium payors.

        10.      Notwithstanding the lack of creditor support for the PHI, the Debtors initially

sought authority to provide $11.5 million of funding12 to HRT, a non-profit independent

pharmaceutical company founded in 2017 by John Pinney and Michael R. Hufford for the sole

purpose of developing OTC naloxone, one of the three primary pillars of the PHI. Prior to and

following the filing of the Initial Motion, the Official Committee and other creditor constituencies

raised a number of questions with respect to the Naloxone Initiative. Among these questions were

whether HRT was the right company to undertake the Naloxone Initiative,13 whether it was

appropriate for the Debtors to make the unilateral determination to fund a project that furthered

the PHI without broad creditor support and whether a motion seeking authorization to pursue the

Naloxone Initiative while the parties are involved in the ongoing Mediation was timely. In light

of these questions (and others), and as a result of the strong urging by their primary creditor

constituencies, the Debtors agreed (twice) to adjourn the motion in an effort to address creditor

concerns.

        11.      Over the past two months, and in an effort to obtain creditor support for the

Naloxone Initiative, the Debtors responded diligently to information requests concerning HRT and

offered to make certain changes to the motion, including limiting the proposed funding to Phase I



12
  Such amounts were in addition to the $5.92 million Purdue or the Debtors have provided HRT to support the
development of OTC naloxone since November 2018, including $2.5 million in November 2019—i.e., after the
Petition Date. Id. ¶ 17.
13
   In the Amended Motion, the Debtors provide additional information regarding HRT’s connections to Pinney
Associates, Inc. (“Pinney Associates”), a for-profit consulting firm founded by Mr. Pinney in 1994 that had a
longstanding relationship with Purdue. The Official Committee performed diligence with respect to these connections,
both prior to and following the filing of the Amended Motion.

                                                         8
19-23649-rdd     Doc 1278      Filed 06/16/20 Entered 06/16/20 16:06:37             Main Document
                                           Pg 9 of 17



absent further order of the Court. During these discussions, the Official Committee made clear

that these modifications, while appreciated, failed to address the key issue raised by the Naloxone

Initiative—namely, whether the Debtors should continue to devote estate resources to the PHI

before any creditor constituency has determined to support this approach and accept the value

provided through such initiative as consideration in respect of its claims.

       12.     Notwithstanding these concerns, the Debtors filed the Amended Motion, which, if

granted, will enable HRT to complete the Phase 1 Study to evaluate the Product’s safety and

efficacy. Amended Mot. ¶ 26. Subject to HRT’s completing the Phase 1 Study, the Debtors intend

to seek authorization to provide HRT with the remaining $5 million prior to the end of 2020. Id.

¶ 20. Thereafter, if HRT meets certain additional milestones and obtains the requisite regulatory

approvals and the Debtors are otherwise able to implement the PHI as they intend, the Debtors

and/or the successor public benefit company will need to contribute hundreds of millions of

dollars of additional estate value towards development and manufacturing in order for the Product

to be brought to market for free or at cost. Id. ¶ 17.

                                           STATEMENT

I.     Commitments in Furtherance of the PHI Should Be Deferred to After, or Considered
       During, the Mediation

       13.     After the filing of the Initial Motion, the Official Committee and other creditors

questioned the Debtors’ insistence upon seeking approval of the Funding Agreement at this stage

of the cases. The Debtors explained that their unwillingness to accede to their creditors’ request

to further adjourn the Naloxone Initiative was rooted in their desire to make OTC naloxone

available to the public as soon as possible. While there can be no doubt this is a laudable goal, the

Official Committee believes it would be more appropriate to address issues related to the PHI as




                                                  9
19-23649-rdd        Doc 1278         Filed 06/16/20 Entered 06/16/20 16:06:37                       Main Document
                                                Pg 10 of 17



part of the Mediation.14 This is particularly true in light of the Debtors’ professed intention to turn

over the entire value of their estates to their creditors, who singlehandedly will determine the future

of Purdue. See, e.g., Transcript of September 17, 2019 Hearing 25:12-16 (“Purdue is also here to

build further support for the settlement framework that would transfer 100 percent of the debtors

to its contingent claimants. Your Honor, Purdue is not shielding itself from these claimants. It’s

giving itself to these claimants.”) (Counsel for the Debtors); see also Transcript of November 19,

2019 Hearing 159:16-19 (THE COURT: “[T]he Debtors are largely in a sua generous [sic]

position whereby they have already agreed to turn over all of their value to their creditors.”).15

         14.      To understand why the Official Committee believes it would be more appropriate

to address relief related to the PHI during the Mediation, it is important to appreciate certain key

differences among the various claims against the Debtors’ estates. The Debtors’ opioid litigation

claimants may be categorized broadly into two groups—public and private—and the primary

purpose of the Mediation is to determine an appropriate allocation between these groups of the

value/proceeds of the Debtors’ estates. See Mediation Order ¶ 3. Public opioid creditors in these

cases include the federal government,16 states, the District of Columbia and U.S. territories,

political subdivisions of the states and Native American Tribes (collectively, the “Public

Claimants”). Private opioid creditors include private parties such as hospitals, health insurance

carrier plaintiffs and other third party payors, purchasers of private health insurance, various



14
   Although the Mediation is focused on determining the issue of the allocation of estate value among Private
Claimants and Public Claimants, the Mediation Order contemplates that the mediators may consider additional related
issues and that the scope of the Mediation may be expanded with the consent of the Mediation parties. See Order
Appointing Mediators [ECF No. 895] (the “Mediation Order”) ¶ 3.
15
   Indeed, the Official Committee is concerned that, despite the Debtors’ purported commitment to their creditors,
they are only willing to turn over the value of their business on their specific terms—terms which include the PHI.
16
   The Federal Government is participating in the Mediation solely as an observer at this stage. “Public Claimants,”
as defined in the Mediation Order, include only the states and U.S. territories, all political subdivisions of the states
and Native American Tribes, and does not include the Federal Government. See Mediation Order.

                                                          10
19-23649-rdd        Doc 1278        Filed 06/16/20 Entered 06/16/20 16:06:37                      Main Document
                                               Pg 11 of 17



individuals and decedent estates alleging personal injury or wrongful death claims (including

guardians asserting claims on behalf of minors born with NAS due to exposure to opioids in utero)

and a putative class of NAS children seeking medical monitoring funding (the “Private

Claimants”).17

         15.      An important, but not immediately apparent, distinction between the Public

Claimants and the Private Claimants involves the nature of the claims asserted and remedies sought

by each of the two groups. As a general matter, the Public Claimants’ claims have focused on

theories of liability grounded in public nuisance and have sought abatement remedies.18 In other

words, the Public Claimants generally have focused on “forward-looking” remedies that involve

funding programs and services to combat the opioid crisis in the future. On the other hand, while

the Private Claimants recognize the importance of combatting the opioid crisis19 (and certain

Private Claimants have asserted nuisance claims against the Debtors and have sought abatement

remedies as well), many Private Claimants are more focused on recovering compensation for past

damages.

         16.      At its core, the PHI is an abatement measure proposed by the Debtors in an effort

to remediate past harms with future programs, but without any admission or finding of liability of

the sort that would result from a damages award. Indeed, a forward-looking strategy enables the

Debtors to focus on alleviating a public health crisis without acknowledging the pivotal role they

and their shareholders played in the catastrophic destruction caused by the Debtors’ opioids.


17
 Public Claimants and Private Claimants collectively are represented by approximately ten separate ad hoc groups,
most of which have filed Rule 2019 statements and appeared in these cases.
18
   For the avoidance of doubt, Public Claimants have asserted other types of claims and have sought other types of
damages as well.
19
   As noted, one of the first actions taken by the Official Committee (which includes six Private Claimants, two trade
creditors and The Pension Benefit Guaranty Corporation, in addition to two ex officio members, Cameron County,
Texas, on behalf of the MSGE Group, and the Cheyenne and Arapaho tribes, on behalf of certain Native American
Tribes and Native American affiliated creditors) was to promote the concept of the emergency relief fund.

                                                         11
19-23649-rdd       Doc 1278        Filed 06/16/20 Entered 06/16/20 16:06:37                   Main Document
                                              Pg 12 of 17



Although no creditor can be forced to do so, certain creditors may be willing to accept the value

distributed through the PHI as recovery in respect of their claims. As a general matter, but solely

if they wish to receive their distribution in such form, the most logical candidates are the Public

Claimants, as they presumably are better situated than most Private Claimants to play a role in

distributing the products the Debtors seek to develop. Indeed, many states and/or their political

subdivisions have already received significant funding for programs that provide the public with

opioid addiction or overdose reversal products similar to those the Debtors seek to develop and

have used existing infrastructures to distribute grant money and the proceeds of settlements of

litigation claims against opioid defendants specifically for such purposes.20

        17.      Critically, however, and notwithstanding the foregoing, the Official Committee is

aware of no creditor constituency—public or private—that has committed to accept the value of

the PHI as part of its recovery in these cases. To the contrary, based on numerous discussions with

the significant creditor constituencies in these cases, it appears that nearly all creditors share the

Official Committee’s view that the PHI should not be considered at least until it is a part of, the

Mediation, when the parties (hopefully) will have a much better understanding as to the amounts

and forms of recoveries they will receive in these cases and a clearer picture of the future of Purdue.

Indeed, absent agreement, it is nearly impossible to determine how to value the PHI for allocation


20
   See, e.g., U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES, Office of the Inspector General, States’ Use of
Grant Funding for a Targeted Response to the Opioid Crisis (Mar. 18, 2020) (by the end of fiscal year 2020, states
will have received $3.9 billion since 2017 through just two federal opioid grant programs—the State Targeted
Response to the Opioid Crisis Grant Program and the State Opioid Response grant program—which include funding
to allow the states to purchase naloxone for distribution); Jeremy Newman, THE SCIOTOPOST, Hamilton Ohio Has
Successfully Reduced OverDose Related Services by Take Home Narcan (Dec. 17, 2018),
http://www.sciotopost.com/hamilton-ohio-successfully-reduced-overdose-related-services-take-home-narcan/
(describing “Narcan Distribution Collaborative” pursuant to which Hamilton County, Ohio distributed 25,000 doses
of Narcan, a brand name version of Naloxone, to a broader section of the community); Jackie Fortier, KGOU, Here’s
What Happened to $829 Million Oklahoma Was Awarded to Treat Opioid Addiction (Jan. 16, 2020),
https://www.kgou.org/post/here-s-what-happened-829-million-oklahoma-was-awarded-treat-opioid-addiction
(noting that approximately $20 million of Oklahoma’s settlement with Purdue would be used to provide medication
to addicted individuals).

                                                       12
19-23649-rdd     Doc 1278      Filed 06/16/20 Entered 06/16/20 16:06:37             Main Document
                                          Pg 13 of 17



or Mediation purposes, as the value of the PHI depends on the weight (if any) that claimants place

on the Debtors’ contention that hundreds of millions of dollars in value will be generated or saved

for the American public. Until these issues are resolved, the Debtors should not be committing

additional estate resources to the PHI.

II.    The Debtors’ Efforts To Advance the PHI Are Inconsistent with the Business
       Judgement Rule

       18.     By the Amended Motion, the Debtors argue that their request to use estate property

outside of the ordinary course of business is subject to the “business judgment rule” and should be

approved if such request is “based on the debtor’s sound business judgment in light of ‘all salient

factors’ relating to the bankruptcy case.” Amended Mot. ¶ 37 (citing Comm. of Equity Sec. Holders

v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070-71 (2d Cir. 1983)). As this Court has

explained on numerous occasions, however, the applicable standard is not blindly deferential to a

debtor’s opinion, but instead requires the bankruptcy court to reach its own conclusion about the

propriety of the proposed action. Transcript of Nov. 19 Hearing 158:8-15 (“[N]otwithstanding the

Integrated Resources case often cited by debtors in Section 363(b) motions, the Second Circuit

has made it clear since that case that ultimately the bankruptcy judge has to make the decision as

to whether the debtor has exercised proper business judgment in taking the action out of the

ordinary course.”) (citing Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures

Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993)). In other words, a bankruptcy court should not merely

apply the deferential “state law ‘business judgment’ standard [used by courts to] review . . .

corporate decision making.” See In re The Great Atlantic & Pac. Tea Co., Inc., 544 B.R. 43, 48-

49 (Bankr. S.D.N.Y. 2016) (RDD). Specifically, in considering a motion under Bankruptcy Code

section 363(b), “the Court should not simply defer, even when there is no objection, to a . . . debtor

in possession’s business judgment . . . but rather apply its own judgment based on the record before

                                                 13
19-23649-rdd      Doc 1278      Filed 06/16/20 Entered 06/16/20 16:06:37                Main Document
                                           Pg 14 of 17



it to the proposed transaction or settlement.” Transcript of August 3, 2018 Hearing 96:19-97:6, In

re Eljamal, No. 15-22872 (Bankr. S.D.N.Y.).

        19.     Moreover, where a motion under Bankruptcy Code section 363 is objected to “by

parties with a general stake in the decision, the bankruptcy court [must] “plac[e] itself in the

position of the . . . debtor-in-possession and determin[e] whether” the proposed action “would be

a good business decision or a bad one.” In re The Great Atlantic & Pac. Tea Co., Inc., 544 B.R.

at 48-49 (citing Orion, 4 F.3d at 1099); Transcript of Nov. 19, 2019 158:25-159:4 (“Where there

are objections in particular, the Court needs to carefully weigh all of the opposing views as well

as the views stated in support of the motion to determine, in its judgment, whether the decision is

a good or a bad one.”). Thus, creditor support (or the lack thereof) is an essential factor in

determining whether to approve a transaction pursuant to Bankruptcy Code section 363, with

courts weighing most heavily the positions of the creditors affected most directly by the proposed

transaction. See In re Republic Airways Holdings Inc., 2016 Bankr. LEXIS 1927, at *25 (Bankr.

S.D.N.Y. May 3, 2016) (“Based on the current status of the case, therefore, the party that would

have concerns about the [settlement] reducing their recovery would be the Official Committee of

Unsecured Creditors. But the Official Committee supports [the settlement].”).

        20.     The Debtors argue that entering into the Funding Agreement is in the best interests

of their estates and thus a sound exercise of business judgment because developing the Product

(and presumably the PHI as a whole) will help to abate the opioid crisis, which, in turn, will benefit

“all of the Debtors’ contingent creditors and the American public at large.” Amended Mot. ¶ 39.

The Official Committee understands the argument that if OTC naloxone is brought to market in

the future at cost or for free, it likely will result in a benefit to the American public, which, in turn,

will provide a benefit to hospitals, third party payors and various public entities. It is undisputable,



                                                   14
19-23649-rdd        Doc 1278        Filed 06/16/20 Entered 06/16/20 16:06:37                      Main Document
                                               Pg 15 of 17



however, that none of these will redound to the benefit of any creditor on account of damages that

Purdue and its controlling shareholders have caused such creditor in the past. In spite of the moral

and political appeal of the Debtors’ narrative, acting in accordance with fiduciary obligations and

for the benefit of creditors is not one in the same as making charitable contributions in furtherance

of an amorphous “public good.”

         21.      Conspicuously absent from the Amended Motion is a description of any benefits

that will accrue directly to creditors. The reason for this omission is simple: by its very terms, the

Funding Agreement may be, at least in part, inconsistent with creditor interests because it takes

estate value that would otherwise go to creditors and seeks to give it away to the American public

for free with no assurance (or indeed any expectation) of return. Specifically, the Debtors do

not seek authority to develop a proprietary product themselves, nor will they own intellectual

property or any other valuable rights should the Product be developed successfully. Amended

Mot., Ex. B § 3.1. Instead, the Debtors propose to give money to HRT to develop the Product with

the ultimate humanitarian goal of distributing millions of doses of such Product to the American

public at no cost. To be clear, while the Official Committee shares the Debtors’ desire to use these

chapter 11 cases to provide much-needed relief to victims of the opioid crisis, creditors—not the

Debtors—must make the crucial determinations regarding the best way to accomplish this goal. 21

         22.      Nevertheless, the Official Committee ultimately determined not to object to the

Amended Motion for two reasons. First, regardless of whether it agrees with the value the Debtors

attribute to the Naloxone Initiative, the Official Committee acknowledges that successfully



21
   In the event that creditors in these cases determine not to support further steps towards the development and
distribution of OTC naloxone because it is determined to be inconsistent with their broader goals in these cases, the
Official Committee very much hopes that a philanthropic organization or other third party—including perhaps a
creditor constituency in these cases interested in taking its recovery in this form—is willing and able to provide HRT
with necessary funding to bring the Product to market for the benefit of the American public.

                                                         15
19-23649-rdd       Doc 1278        Filed 06/16/20 Entered 06/16/20 16:06:37                     Main Document
                                              Pg 16 of 17



developing OTC naloxone may, in fact, result in significant benefits to the American public at

some point in the future. This potential for good, coupled with the relatively modest sum

contemplated for Phase I and the ability for creditors to object to requests for additional funding

in the future, caused the Official Committee to conclude that the potential benefits of the limited

relief requested in the Amended Motion likely outweigh any Pyrrhic victory that could be achieved

by litigating an objection. Second, the Official Committee has taken to heart the Court’s words

regarding the need for compromise and the value of alignment among the “twin fiduciaries” as a

means for advancing the chapter 11 cases,22 and is committed to doing what is necessary to move

these cases forward in a cost-effective manner.23 The Official Committee hopes the Debtors pay

similar heed to the Court’s instructions by abstaining from any future requests for relief related to

the PHI unless and until they have significant creditor support.

                                               CONCLUSION

        23.      The Official Committee believes the parties should focus on reaching resolution in

the Mediation before committing to the Funding Agreement or any other significant expenditures

in furtherance of the PHI, and leave questions as to the future of Purdue for a later date. For the

reasons set forth above, however, the Official Committee has determined not to object to the relief

requested in the Amended Motion. The Official Committee reserves all rights with respect to the




22
  See June 3, 2020 Hr’g Tr. 95:3-5 (THE COURT: “I want this case to move, and I will make it move if the parties
don’t start accommodating each other. And one way to do that is to tell the Debtors we don’t need consensus on
everything. You have an active, well-informed and diligent official creditors committee that represents everyone.”).
23
   The Official Committee’s commitment to this goal is evidenced most recently by the filing of a discovery and
information-sharing stipulation [ECF No. 1231], which provides creditors with nearly unprecedented access to
privileged information and work product from the Official Committee’s advisors. As of the date hereof, the Debtors
and the Official Committee have not yet been able to finalize the revised form of Protective Order in connection
therewith due to informal objections raised by the Sackler family, which the Official Committee is attempting to
resolve. If these issues cannot be resolved consensually, the Official Committee may seek the Court’s assistance in
the near term.

                                                        16
19-23649-rdd    Doc 1278     Filed 06/16/20 Entered 06/16/20 16:06:37           Main Document
                                        Pg 17 of 17



Amended Motion, including the right to amend or supplement this Statement, submit additional

briefing, participate in any discovery and be heard at any hearing related to the Amended Motion.



Dated: New York, New York                   AKIN GUMP STRAUSS HAUER & FELD LLP
       June 16, 2020
                                            By: /s/ Arik Preis
                                                Ira S. Dizengoff
                                                Arik Preis
                                                Mitchell Hurley
                                                Sara L. Brauner
                                                Edan Lisovicz
                                                One Bryant Park
                                                New York, New York 10036
                                                Tel: (212) 872-1000
                                                Fax: (212) 872-1002
                                                idizengoff@akingump.com
                                                apreis@akingump.com
                                                mhurley@akingump.com
                                                sbrauner@akingump.com
                                                elisovicz@akingump.com

                                                Counsel to the Official Committee of Unsecured
                                                Creditors of Purdue Pharma L.P., et al.




                                               17
